           Case 17-32805 Document 53 Filed in TXSB on 10/24/18 Page 1 of 3



                               IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE SOUTHERN DISTRICT OF TEXAS
                                          HOUSTON DIVISION

 In re:                                                       §
                                                              §     Case No. 17-32805
 JENNER LEARY VEGA                                            §     Chapter 13
 CARMEN ELISA VEGA                                            §
 AKA CARMEN CARDENAS                                          §
       Debtor(s)                                              §
                              MOTION FOR RELIEF FROM STAY REGARDING
                                        EXEMPT PROPERTY
 THIS IS A MOTION FOR RELIEF FROM THE AUTOMATIC STAY. IF YOU OBJECT TO THE GRANTING OF
 RELIEF FROM THE AUTOMATIC STAY, YOU SHOULD CONTACT THE MOVANT IMMEDIATELY TO TRY TO
 REACH AN AGREEMENT. IF YOU CANNOT REACH AN AGREEMENT, YOU MUST FILE A WRITTEN
 RESPONSE AND SEND A COPY TO MOVANT NOT LATER THAN NOVEMBER 2, 2018 AND YOU MUST ATTEND
 THE HEARING.
 THE COPY SENT TO THE MOVANT MUST BE DELIVERED BY HAND OR ELECTRONIC DELIVERY IF IT IS
 SENT LESS THAN SEVEN DAYS PRIOR TO THE HEARING. UNLESS THE PARTIES AGREE OTHERWISE, THE
 HEARING MAY BE AN EVIDENTIARY HEARING AND THE COURT MAY GRANT OR DENY RELIEF FROM THE
 STAY BASED ON THE EVIDENCE PRESENTED AT THIS HEARING. IF A TIMELY OBJECTION IS FILED, THE
 COURT WILL CONDUCT A HEARING ON THIS MOTION ON NOVEMBER 9, 2018 AT 09:00 AM IN COURTROOM
 404, 4th FLOOR, 515 RUSK, HOUSTON, TEXAS 77002.

1.        This motion requests an order from the Bankruptcy Court authorizing the person filing this motion to
          foreclose on the property that is identified in paragraph 3.
2.        Movant: Wells Fargo Bank, N.A.
3.        Movant, directly or as agent for the holder, holds a security interest in 7126 Rancheria, Houston, Texas
          77083, and more particularly described as follows:

          LOT TWENTY (20), IN BLOCK THIRTY-NINE (39), OF MISSION BEND CABILDO SQUARE,
          SECTION 1, AN ADDITION IN HARRIS COUNTY, TEXAS, ACCORDING TO THE MAP OR PLAT
          THEREOF RECORDED IN VOLUME 242, PAGE 79 OF THE MAP RECORDS OF HARRIS COUNTY,
          TEXAS.
4.        Movant has reviewed the schedules filed in this case. The property described in paragraph 3 is claimed as
          exempt by the debtor(s). Movant does not contest the claimed exemption.
5.        Type of collateral: HOME
6.        Debtor(s) scheduled value of property: $152,646.00
7.        Movant's estimated value of property: $152,646.00
8.        Total amount owed to Movant: $55,401.40
9.        Estimated equity (paragraph 7 minus paragraph 8): $97,244.60
10.       Total pre- and post-petition arrearage: $2,574.97
11.       Total post-petition arrearage: $1,768.46
12.       Amount of unpaid, past due property taxes, if applicable: N/A
13.       Expiration date on insurance policy, if applicable: N/A




MFR_MtnDfltR01                                                                                   7879-N-8922
         Case 17-32805 Document 53 Filed in TXSB on 10/24/18 Page 2 of 3



14.     X         Movant seeks relief based on the debtor(s)' failure to make payments. Debtor(s)' payment history is
        attached as exhibit "A." Movant represents that the attached payment history is a current payment history
        reflecting all payments, advances, charges and credits from the beginning of the loan. Movant further
        represents that the payment history is self-explanatory or can be interpreted by application of coding
        information that is also attached. Movant acknowledges that the Court may prohibit the use of parol evidence
        to interpret a payment history that does not satisfy these representations.
15.     _____ Movant seeks relief based on the Debtor(s) failure to provide a certificate of insurance reflecting
        insurance coverage as required under the Debtor(s) pre-petition contracts.
16.     Name of Codebtor: N/A
17.     Based on the foregoing, Movant seeks termination of the automatic stay to allow Movant to foreclose or
        repossess the Debtor(s)' property and seeks to recover its costs and attorneys' fees in an amount not to exceed
        the amount listed in paragraph 9.
18.     Movant certifies that prior to filing a motion an attempt was made to confer with the Debtor(s)' counsel either
        by telephone, by e-mail or by facsimile, by the following person on the following date and time: LynAlise
        K. Tannery on October 19, 2018 at approximately 5:40 p.m.

        No response was received. If requested by Debtor(s) or Debtor(s) counsel, a payment history in the form
        attached to this motion was provided at least two business days excluding intermediate weekends and
        holidays, before this motion was filed.
Date: October 24, 2018                                    /s/ Shelly K. Terrill
                                                          LynAlise Tannery / TXBN 24083941
                                                          Shelly K. Terrill / TXBN 00794788
                                                          Braden P. Barnes / TXBN 24059423
                                                          Chandra D. Pryor / CABN 320903
                                                          Attorneys and Counselors
                                                          14841 Dallas Parkway, Suite 425
                                                          Dallas, Texas 75254
                                                          (972) 643-6600
                                                          (972) 643-6698 (Telecopier)
                                                          E-mail: BkcyAttorneys@BonialPC.com
                                                          Attorney for Wells Fargo Bank, N.A.




MFR_MtnDfltR01                                                                                      7879-N-8922
           Case 17-32805 Document 53 Filed in TXSB on 10/24/18 Page 3 of 3



                      Certificate of Service and Certificate of Compliance with BLR 4001
         A copy of this motion was served on the persons shown on Exhibit "1" at the addresses reflected on that
exhibit on October 24, 2018 by prepaid United States first class mail or via electronic notification. Movant certifies
that Movant has complied with Bankruptcy Local Rule 4001.
                                                      /s/ Shelly K. Terrill
                                                      LynAlise K. Tannery
                                                      Shelly K. Terrill
                                                      Braden P. Barnes
                                                      Chandra D. Pryor

                                                   EXHIBIT "1"
Service to:
Debtor's Attorney
Michael Glyn Busby Jr.
Busby And Associates
2909 Hillcroft St Ste 350
Houston, TX 77057-5852
Debtors
Jenner Leary Vega
7126 Rancheria Dr
Houston, TX 77083-4330

Carmen Elisa Vega
7126 Rancheria Dr
Houston, TX 77083-4330
US Trustee
Office of the U.S.Trustee
515 Rusk Ave., Ste. 3516
Houston, Texas 77002

Chapter 13 Trustee
David G. Peake
9660 Hillcroft, Suite 430
Houston, Texas 77096-3856

Synchrony Bank
c/o PRA Receivables Management, LLC
PO Box 41021
Norfolk, VA 23541

Linebarger Goggan Blair & Sampson, LLP
PO Box 3064
Houston, TX 77253-3064



17-32805                                                   /s/ Shelly K. Terrill
                                                           LynAlise K. Tannery
                                                           Shelly K. Terrill
                                                           Braden P. Barnes
                                                           Chandra D. Pryor




MFR_CertOfServ                                                                                     7879-N-8922
